[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff commenced this action against the defendants for injuries sustained on September 9, 1999. The plaintiff claimed he was assaulted while present in a restaurant bar in Meriden, Connecticut.
The only named defendant who appeared in this case was Richard Hominski. On August 15, 2001 a default was entered against him for failure to plead. A hearing in damages was heard on August 6, 2002.
Based upon the evidence presented judgment is entered for the plaintiff against Richard Hominski for the sum of $15,000.00
  Howard F. Zoarski Judge Trial Referee